DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 was filed on the mailing date of the Notice of Allowability on May 25, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments, see page 7, filed on May 8, 2021, with respect to claim indefiniteness have been fully considered and are persuasive.  The 53 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claim 14 has been withdrawn. 
Applicant’s arguments, see page 8, filed on May 8, 2021, with respect to anticipation over IEEE Transactions on Control Systems Technology, Vol. 21, No. 4, July 2013, “Combined Feedback-Feedforward Control of Wind Turbines Using State-Constrained Model Predictive Control” by Arne Koerber et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 13-16, 19-24, and 25 has been withdrawn. 
Applicant’s arguments, see page 8, filed on May 8, 2021, with respect to unpatentability over the prior art combination of U.S. Patent Application Publication No. 2012/0049516 A1 to Viassolo and IEEE Transactions on Control Systems Technology, Vol. 21, No. 4, July 2013, “Combined Feedback-Feedforward Control of Wind Turbines Using State-Constrained Model Predictive Control” by Arne Koerber et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 26-30 has been withdrawn. 
Allowable Subject Matter
Claims 13-17 and 19-30 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of controlling a wind turbine connected to a utility grid as recited by independent claim 13, comprising the steps of: 
receiving or determining a post event operational state; 
based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using a model predictive control (MPC) routine with a maximal time to reach the post-event operational state as a constraint, the one or more predicted operational trajectories including a predicted control trajectory, where a trajectory comprises a time series of at least one variable; and 
controlling the wind turbine using the control trajectory. 
The prior art of record, taken alone or in combination, does not teach or suggest a control system for a wind turbine as recited by independent claim 21, comprising: 
a controller unit arranged for operating the wind turbine in a recovery mode, wherein the controller unit is arranged for receiving a current operational state of the wind turbine and receive or determine a post-event operational state; 
a controller unit arranged for, based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using an MPC routine with a maximal time to reach the post-event operational state as a constraint, the one or more predicted operational trajectories including a predicted control trajectory, where a trajectory comprises a time series of at least one variable; and 

The prior art of record, taken alone or in combination, does not teach or suggest a wind turbine as recited by independent claim 26, comprising: 
a control system configured to perform an operation, comprising: 
receiving or determining a post-event operational state; 
based on the current operational state and the post-event operational state, calculating one or more predicted operational trajectories using an MPC routine with a maximal time to reach the post-event operational state as a constraint, the one or more predicted operational trajectories including a predicted control trajectory, where a trajectory comprises a time series of at least one variable; and 
controlling the wind turbine using the control trajectory. 
Dependent claims 14-17, 19, 20, 22-25, and 27-30 are considered allowable due to their respective dependence on allowed independent claims 13, 21, 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 28, 2021